Citation Nr: 1004455	
Decision Date: 01/29/10    Archive Date: 02/16/10

DOCKET NO.  07-37 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel




INTRODUCTION

The Veteran had active military service from April 1966 to 
April 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2006 rating decision of the St. Louis, 
Missouri, Regional Office (RO) of the Department of Veterans 
Affairs (VA) that, in relevant part, denied service 
connection for tinnitus.  

In his November 2007 substantive appeal, the Veteran 
requested a hearing before a Veterans Law Judge at the 
Board.  In December 2007, he instead requested a hearing 
before a Decision Review Officer at the RO in lieu of a 
Board hearing.  In February 2008, his representative 
notified the RO on his behalf, that the Veteran no longer 
wanted a Decision Review Officer hearing.  Consequently, the 
Board finds that the Veteran's hearing request has been 
appropriately withdrawn.

In July 2005, the Veteran filed a substantive appeal on the 
issue of entitlement to an initial rating in excess of 30 
percent for posttraumatic stress disorder (PTSD).  In a 
March 2006 rating decision, he was granted a 50 percent 
rating for PTSD, effective the date of his claim.  He 
subsequently notified his representative that he considered 
that to be a full grant of the benefit sought on appeal and 
his substantive appeal on that issue should be withdrawn.  
Therefore, that issue is no longer in appellate status and 
will not be addressed herein.  


FINDING OF FACT

The most probative medical evidence shows that the Veteran's 
bilateral recurrent tinnitus is not related to acoustic 
trauma during active service.  




CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by active 
military service, nor may it be presumed (as an organic 
disease of the nervous system) to have been so incurred or 
aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309(a) (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the claimant in 
the development of a claim. VA regulations for the 
implementation of VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain; and a general 
notification that the claimant may submit any other evidence 
he has in his possession that may be relevant to the claim.  
Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The 
requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

Such notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (in this case, the RO).  
Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of the VCAA 
notice is harmless if the defect is not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule).  

In a letter dated in December 2005, prior to the rating on 
appeal, the Veteran was provided notice regarding what 
information and evidence is needed to substantiate the claim 
for service connection, as well as what information and 
evidence must be submitted by the Veteran, what information 
and evidence will be obtained by VA, and the need to submit 
any outstanding evidence that pertained to the claim.  In a 
March 2006 letter, after the rating on appeal, the Veteran 
was advised of how disability ratings and effective dates 
were assigned.  

The Board finds that any deficiency with respect to the 
timing of the notice provided is harmless.  The notice 
discussed above fully complied with the requirements of 38 
U.S.C.A. § 5103, 5103A and 38 C.F.R. § 3.159, and the 
Veteran was fully informed of the evidence that was needed 
to support his claim.  Moreover, following the notice, the 
RO readjudicated the appeal in an April 2008 supplemental 
statements of the case.  Thus, the Board concludes that 
there is no prejudice to the Veteran due to any defect in 
the timing of the notice.  See Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
VCAA notification followed by readjudication of the claim, 
such as in a statement of the case or a supplemental 
statement of the case is sufficient to cure a timing 
defect).  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran and he was provided with the necessary VA 
audiological examination.  Specifically, the information and 
evidence that have been associated with the claims file 
includes the Veteran's service treatment records, post 
service VA and private treatment records, and the VA 
audiological examination report.  The VA examination report 
reflects that the examiner reviewed the Veteran's past 
medical history, including his service treatment records, 
documented his current medical conditions, and rendered 
appropriate diagnoses and opinions consistent with the 
remainder of the evidence of record, and with supporting 
rationale.  Nieves-Rodriguez v. Peake, 22 Vet App 295 
(2008).  The Board therefore concludes that the VA medical 
opinion is adequate for evaluation purposes.  See 38 C.F.R. 
§ 4.2 (2009); see also Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007) (holding that when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate).  

As discussed, the VCAA provisions have been considered and 
complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate the claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Thus, the record demonstrates that 
the Veteran had knowledge of what was needed to substantiate 
the claim, which cured any defect in the notice provided.  
Any defect in the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  As such, there is no indication that there is 
any prejudice to the Veteran in considering this matter on 
the merits.  See Conway, supra; Dingess, supra; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Evidence of continuity of symptomatology from the 
time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b).  The regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as tinnitus, if manifest 
to a degree of 10 percent within one year after separation 
from active duty, may be presumed to have been incurred in, 
or aggravated by, active service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  

In each case where a veteran is seeking service connection 
for any disability, due consideration shall be given to the 
places, types, and circumstances of such veteran's service 
as shown by such veteran's service record, the official 
history of each organization in which such veteran served, 
such veteran's medical records, and all pertinent medial and 
lay evidence.  38 U.S.C.A. § 1154(a).  For injuries alleged 
to have been incurred in combat, 38 U.S.C.A. § 1154(b) 
provides a relaxed evidentiary standard of proof to grant 
service connection.  Collette v. Brown, 82 F.3d 389 (1996).  
However, the reduced evidentiary burden only applies to the 
question of service incurrence, and not to the question of 
either current disability or nexus to service, both of which 
generally require competent medical evidence as discussed 
above.  See generally, Brock v. Brown, 10 Vet. App. 155, 162 
(1997); Libertine v. Brown, 9 Vet. App. 521 (1996); 
Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).  

It is the responsibility of the Board to determine the 
probative weight to be ascribed as among multiple medical 
opinions in a case, and to state reasons or bases for 
favoring one opinion over another.  Winsett v. West, 11 Vet. 
App. 420, 424-25 (1998).  The probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 
(1999).  If all the evidence is in relative equipoise, the 
benefit of the doubt should be resolved in the veteran's 
favor, and the claim should be granted.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.  However, if the preponderance of the 
evidence is against the claim, the claim must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The record reflects that the Veteran served as a mortar man 
in the Republic of Vietnam during the Vietnam Era and he was 
awarded the Purple Heart.  Hence, his assertions of noise 
exposure are credible and consistent with the circumstances 
of his service.  His service treatment records show that 
tinnitus was not noted on enlistment examination in November 
1965.  In a report of medical history completed at that 
time, he denied ear trouble.  Upon separation examination in 
April 1968, no complaints or clinical findings pertaining to 
tinnitus or ringing in the ears were noted.  

Upon VA audiological examination in January 2006, the 
Veteran complained of tinnitus.  He noted that he initially 
noticed the tinnitus approximately 2-3 years prior.  His 
noise exposure history included service as a mortar man in 
Vietnam, and post-service occupational and recreational 
noise from hunting and skeet shooting.  He reported that he 
used ear protection when he went skeet shooting.  He also 
reported two head injuries post-service.  The examiner 
concluded that although it was as likely as not that the 
Veteran's bilateral hearing loss was likely related to his 
military noise exposure, he found that it was not likely 
that the tinnitus was related to the noise exposure in 
service.  He explained that tinnitus was not time-locked to 
noise exposure and that there can be other causes of 
tinnitus.  The Veteran reported that the tinnitus had its 
onset only 2-3 years prior.  Additionally, he had post-
service recreational and occupational noise and he sustained 
two head injuries post-service.  Based on this evidence, he 
opined that the tinnitus was not likely related to service.  

In a March 2008 clinical report, M.A.L., M.D., noted that 
the Veteran was trying to get service-connected compensation 
for ringing in his ears and it was not clear to her why his 
claim was denied.  The Veteran gave a history of tinnitus 
with an onset "several years ago."  She noted that the 
Veteran was in Vietnam for two years and sustained exposure 
to noise.  He also grew up on a farm and has hunted.  An 
audiometric evaluation revealed a minimally asymmetric 
sensorineural hearing loss consistent with a noise notch.  
She explained to the Veteran that it was noise exposure over 
a lifetime that contributed to his problem.  She recommended 
continued noise protection when he drove a tractor or 
hunted.  She did not provide a nexus statement related to 
his tinnitus (as noted by the Veteran's representative in 
his January 2010 Informal Hearing Presentation).  

Based on the evidence of record, the Board concludes that 
service connection for tinnitus may not be granted because 
the most probative evidence of record (the VA examination 
report) shows that the currently diagnosed tinnitus is not 
related to the Veteran's military noise exposure.  See 
Winsett, supra.  This opinion was based on a full review of 
the record and a thorough clinical evaluation.  The 
audiologist explained that tinnitus was not time-locked to 
noise exposure and that there could be other causes.  In 
light of the Veteran's history of post-service noise 
exposure, the onset of tinnitus only two to three years 
prior, and his history of head injuries, it was less likely 
due to the noise exposure in service.  See Bloom, supra.  

The private medical record does not present an opinion 
regarding the cause of the Veteran's tinnitus - she merely 
stated that she did not understand why he did not receive 
service connection for the disability.  Additionally, she 
noted in her report that it was the noise exposure over the 
course of a lifetime that contributed to his current hearing 
loss.  Hence, her statement is not supportive of the 
Veteran's claim; hence, the Board finds that it lacks 
significant probative value.  

Moreover, the Board observes that there are no medical 
records documenting complaints of tinnitus to satisfy the 
continuity of symptomatology requirement of § 3.303(b) and 
the condition was not medically documented within one year 
of the Veteran's discharge from service.  In this regard, 
the Board notes that a prolonged period without documented 
medical complaint can be considered, along with other 
factors concerning a claimant's health and medical treatment 
during and after military service, as evidence of whether an 
injury or disease was incurred in service, which resulted in 
any chronic or persistent disability.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).  Here, the Board concludes 
that in the absence of continuity of symptomatology, the 
Board concludes that service connection for tinnitus is not 
warranted.  

In adjudicating a claim, the Board must assess the 
competence and credibility of the veteran.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also 
has a duty to assess the credibility and weight given to 
evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
The Board finds that the Veteran is competent to report that 
he has had ringing in his ears since service - although in 
this case, he has reported that his ringing began only two 
to three years prior to the date of his claim.  
Nevertheless, he is not competent to provide an opinion 
requiring medical knowledge, such as a question of medical 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Additionally, competency of evidence must be distinguished 
from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also 
Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) 
("although interest may affect the credibility of testimony, 
it does not affect competency to testify").  The Board finds 
that little probative weight can be assigned to any 
statement regarding the Veteran experiencing tinnitus since 
service as the Board deems such statements to be less than 
credible, when considered in conjunction with the record as 
a whole noting the contrary.  In this regard, while the 
Board acknowledges that the absence of any corroborating 
medical evidence supporting his assertions, in and of 
itself, does not render his statements incredible, such 
absence is for consideration in determining credibility.  
See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 
2006) (noting that the absence of contemporaneous medical 
documentation may go to the credibility and weight of 
veteran's lay testimony, but the lack of such evidence does 
not, in and of itself, render the lay testimony incredible). 

Finally, the Board notes the Veteran's local 
representative's July 2008 request in his VA Form 646 that 
the claim be remanded so another VA examination can be 
obtained to ascertain whether the Veteran's tinnitus is 
secondary to his service-connected bilateral hearing loss.  
However, the Board finds that such an examination is not 
necessary.  The premise of the service connection claim was 
that the precipitating factor for the tinnitus was noise 
exposure in service.  As discussed above, a VA examination 
has been afforded in this regard.  The Board finds that the 
examination was sufficient for adjudication purposes and 
that a remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on the VA with 
no benefit flowing to the veteran are to be avoided).  

To the extent that a claim of secondary service connection 
(as due to service-connected hearing loss disability) has 
been raised, such issue has not been adjudicated by the RO, 
and as such, not developed for appellate consideration by 
the Board at this time.  Further, such issue is not 
inextricably intertwined with the matter adjudicated herein.  

As the preponderance of the evidence is against the claim, 
the appeal is denied.


ORDER

Service connection for tinnitus is denied.  



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


